Opinion by
Portee, J.,
The plaintiff brought this action to recover damages for injuries alleged to have been suffered through a fall caused by her stepping into a hole in the sidewalk upon a street in the built-up part of the defendant borough. The sidewalk had originally been paved up to the fence line, but the municipal authorities had required the property owners to move the fence back about two feet, which left within the lines of the new sidewalk space a strip about two feet wide depressed to considerable depth below the general level of the sidewalk. This space had been partially filled in, with cinders and other materials, but at the point where the plaintiff was injured there had been suffered to remain for over a year a depression about eight inches deep which extended into the sidewalk a distance of two feet. The plaintiff was walking along the street leading her child, snow had recently fallen to a considerable depth and a narrow path had been beaten down through the snow by pedestrians. The plaintiff permitted the child which she was leading by the hand to walk in the track beaten through the snow, she herself walking on the sidewalk by the side of said *185path. The drifting snow had filled up and thus concealed from view the depression in the sidewalk, and the plaintiff stepped into it, fell and was injured. The defect in the sidewalk was not at a street intersection, and the evidence was of such a character as to justify a finding that there was nothing upon the ground to indicate to plaintiff the danger which threatened those using the sidewalk, the depression being filled with snow. The character of the defect and the long period during which it had been permitted to remain in the sidewalk were sufficient to justify a finding of negligence on the part of the borough. The circumstances were not such as to warrant the court in declaring as matter of law that the plaintiff was guilty of contributory negligence, and the case was for the jury : Kellow v. Scranton, 195 Pa. 134; Kauffman v. Harrisburg, 204 Pa. 26.
The judgment is affirmed.